      Case 2:20-cv-00280-ROS Document 13 Filed 10/26/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Mario L. Gordon,                                    No. CV-20-00280-PHX-ROS
10                  Petitioner,                          ORDER
11   v.
12   William Lothrop,
13                  Respondent.
14
15          On September 2, 2020, Magistrate Judge Michelle H. Burns issued a Report and
16   Recommendation (“R&R”) recommending the petition for writ of habeas corpus be denied.
17   (Doc. 12). Petitioner did not file any objections to the R&R. Therefore, the R&R will be
18   adopted in full. See Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003)
19   (“[D]istrict courts are not required to conduct any review at all . . . of any issue that is not
20   the subject of an objection.”).
21          Accordingly,
22          IT IS ORDERED the Report and Recommendation (Doc. 12) is ADOPTED IN
23   FULL. The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED. The Clerk of Court
24   shall enter a judgment of dismissal with prejudice.
25   …
26   …
27   …
28   …
      Case 2:20-cv-00280-ROS Document 13 Filed 10/26/20 Page 2 of 2



 1          IT IS FURTHER ORDERED a Certificate of Appealability is DENIED because
 2   Petitioner has not made a substantial showing of the denial of a constitutional right.
 3          Dated this 23rd day of October, 2020.
 4
 5
 6                                                     Honorable Roslyn O. Silver
 7                                                     Senior United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
